i          i      i                                                                 i   i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00220-CR

                                     Jose Hechavarria VALDEZ,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-9978
                          Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by: Sandee Bryan Marion, Justice
Concurring opinion by: Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 7, 2010

AFFIRMED

           A jury found appellant Jose Hechavarria Valdez guilty of burglary of a habitation and

assessed punishment at life imprisonment. On appeal, appellant asserts the evidence is legally and

factually insufficient to support the jury’s verdict. We affirm.
                                                                                       04-09-00220-CR



                                  FACTUAL BACKGROUND

       Appellant had a relationship with a woman named Sandra Dukes.                 On August 19,

2006—several months after appellant’s relationship with Sandra had ended—Sandra and the man

she was then dating, Ronald Oakman, returned to Sandra’s home after having gone to dinner.

Sandra’s front entrance was equipped with a burglar bar door, which locks with a key from either

side and which Sandra locked behind her and Ronald on their way in. Once inside, she gathered

some clothes so she could stay the weekend at Ronald’s. When she was ready to leave, Sandra

opened her front door and unlocked the burglar bar door. She then saw appellant through the bars

and immediately tried to close the door. Appellant, however, stabbed her twice in the arm through

the bars and forced his way into the house. Once inside, he pushed Sandra aside, kicked her while

she was on the ground, and began attacking Ronald by stabbing him in the head and in the back.

Appellant then went through the house ripping the telephone lines out of the walls. He took Sandra’s

cell phone, her keys to the house, and Ronald’s car keys. Appellant took a few moments to wipe the

blood off his arms and hands, locked Sandra and Ronald inside the house on his way out, and left

in Ronald’s car. Ronald found his cell phone in the couch and managed to called 9-1-1.

       The trial court admitted pictures showing Sandra’s living room after she and Ronald had been

attacked. The pictures showed blood smeared or splattered throughout the living room at various

places and on various objects—the front door, the walls, the carpet, the rug, the television, the

entertainment center, the couches, clothes, CD cases, bookshelves, bottled drinks, a fan, and a purse.

The paramedic who treated Sandra described the scene as having “quite a bit of blood.” However,

police did not recover the knife used to cut and stab the victims. Sandra stated it was like a “dagger

knife” and that it had ridges on both sides. Although she physically indicated its size to the trial


                                                 -2-
                                                                                         04-09-00220-CR



court, no description of her gesture appears in the record. Ronald did not see the knife. Officer

Michael Johnson testified he was told the knife was a “butcher/steak” knife.

        Both Sandra and Ronald required treatment for their wounds. The paramedic who treated

Sandra testified her wounds had already been bandaged when he arrived, and he was informed there

was no arterial bleeding. Because he did not want to disturb any blood-clotting by removing the

bandages, he did not examine the wounds. He testified his initial exam of Sandra revealed only the

wounds to the arm, and such wounds are “not really life-threatening” unless an artery is punctured;

however, he stated he thought Sandra’s wounds were life-threatening because appellant “might have

cut or sliced the artery . . . .” He then testified that Sandra’s pulse rate was fast, her blood pressure

was low, and, once she was in the back of the ambulance, he noticed she was sweating or

diaphoretic, all factors indicating to him that she had lost blood. He testified it is possible to “bleed

out” from a cut to the arm and explained that he transported Sandra “Code 3” to the hospital,

meaning “with lights and sirens,” a designation for life-threatening injuries. He testified Sandra

received oxygen treatment and that he unsuccessfully attempted five times to start an intravenous

line. However, he indicated it is often more difficult to start IVs on someone experiencing large

amounts of blood loss. Upon arrival at the hospital, the paramedic observed hospital staff give

Sandra a blood transfusion. She spent a total of two weeks in the hospital. Sandra testified her

medial nerve was completely cut in half, which required surgery. She now has difficulty lifting

heavy objects and gripping a steering wheel, and she suffers from numbness, tingling, and loss of

sensation in the injured arm, rendering her disabled and unable to continue her employment of

driving a school bus.




                                                   -3-
                                                                                         04-09-00220-CR



                                            DISCUSSION

        On appeal, appellant argues the evidence is legally and factually insufficient to support his

conviction because the State failed to prove that either (1) the knife used was a deadly weapon or (2)

the assault resulted in serious bodily injuries.

        We review the legal and factual sufficiency of the evidence under the appropriate standards

of review. See Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (legal sufficiency); Dewberry v.

State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999) (same); Watson v. State, 204 S.W.3d 404, 414-15

(Tex. Crim. App. 2006) (factual sufficiency); Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App.

1996) (same). The standard of review is the same in both direct and circumstantial evidence cases.

Kutzner v. State, 994 S.W.2d 180, 184 (Tex. Crim. App. 1999). The jury, as trier of fact, is the sole

judge of the credibility of the witnesses and the weight to be given to their testimony; therefore,

reconciliation of any conflicts in the evidence is within the exclusive province of the jury. Mosley

v. State, 983 S.W.2d 249, 254 (Tex. Crim. App. 1998).

        A person commits first degree felony burglary if he enters a habitation and intentionally,

knowingly, or recklessly causes bodily injury to another and either (1) causes serious bodily injury

to another or (2) uses or exhibits a deadly weapon when causing bodily injury. TEX . PENAL CODE

ANN . §§ 22.01(a)(1), 22.02(a) (Vernon Supp. 2009), § 30.02(a), (d) (Vernon 2003). Serious bodily

injury is “bodily injury that creates a substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function of any bodily member or organ.” Id.

§ 1.07(a)(46) (Vernon Supp. 2009).

        Here, the State presented ample evidence indicating that Sandra suffered serious bodily

injuries. First, two and a half years after the assault, Sandra testified (1) she had numbness and


                                                   -4-
                                                                                           04-09-00220-CR



tingling in the injured arm, (2) it is hard for her to lift heavy objects or grab a steering wheel for long

periods of time, and (3) she no longer has a sensation of touch or hot and cold. Sandra testified that

because of her injuries, she is now considered disabled and unable to drive a school bus. Based on

Sandra’s testimony, we conclude that she sustained protracted loss or impairment of the function of

a bodily member, and therefore, she sustained serious bodily injury. See Botello v. State, 693 S.W.2d
528, 530 (Tex. App.—Corpus Christi 1985, pet. ref’d) (holding victim’s testimony that he could no

longer use his hand as well as before he was assaulted is sufficient evidence to show impairment of

the function of bodily member).

        Second, the paramedic testified Sandra’s injury was life threatening. He stated it was

possible to “bleed out” from a cut to the arm, and his testimony indicated Sandra had lost large

amounts of blood from her wounds because of the signs she was exhibiting: high pulse rate, low

blood pressure, and diaphoresis. That the paramedic was unable to establish IV access was

consistent with the other indications that she had lost large amounts of blood. His determination that

she required immediate “Code 3” transport—a designation for life threatening injuries—indicates

he considered her condition to be life threatening. Finally, Sandra received a blood transfusion upon

arriving at the emergency room, indicating she was in dire need of blood to replace what she had

lost. Based on the paramedic’s testimony, we conclude Sandra sustained a substantial risk of death

due to blood loss, and therefore, she sustained serious bodily injury. See Boney v. State, 572 S.W.2d
529, 532 (Tex. Crim. App. 1978) (evidence that blood loss from wound could cause shock which

could cause death is sufficient to establish serious bodily injury).

        In sum, the State presented ample evidence to show that the assault resulted in serious bodily

injury to Sandra. Therefore, the evidence is legally and factually sufficient to sustain the conviction


                                                    -5-
                                                                                     04-09-00220-CR



based on the theory that appellant entered Sandra’s home and intentionally, knowingly, or recklessly

caused her serious bodily injury.

                                         CONCLUSION

       We overrule appellant’s issues on appeal and affirm the trial court’s judgment.



                                                      Sandee Bryan Marion, Justice

Do Not Publish




                                                -6-